Dismissed and Memorandum Opinion filed September 3, 2020.




                                          In The

                          Fourteenth Court of Appeals

                                  NO. 14-20-00333-CV

                             TANYA WILSON, Appellant

                                             V.

                         JOANNA SCHUMAKER, Appellee

                      On Appeal from the 335th District Court
                              Bastrop County, Texas
                          Trial Court Cause No. 383-335



                             MEMORANDUM OPINION

       This is an attempted appeal from a judgment signed February 12, 2020.
Appellant’s notice of appeal was filed April 8, 2020.1 On April 24, 2020, appellant
filed a motion in the trial to extend post-judgment deadlines. However, as
explained in our opinion on appellant’s petition for writ of mandamus, that motion

       1
         The Supreme Court of Texas ordered the Third Court of Appeals to transfer the case to
this court.
was filed outside the expiration of the trial court’s plenary power. See In re Tanya
Wilson, No. 14-20-00351-CV, 2020 WL 4760296, (Tex. App.—Houston [14th
Dist.] Aug. 18, 2020, orig. proceeding) (per curiam) (mem. op.).

      Because appellant did not file a timely post-judgment motion, her notice of
appeal had to be filed within 30 days after the judgement was signed. See Tex. R.
App. P. 26.1. Appellant’s notice of appeal was not filed timely.

      On April 28, 2020, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a).
Appellant’s response fails to demonstrate this court’s jurisdiction.

      We order the appeal dismissed for lack of jurisdiction.

                                       PER CURIAM

Panel consists of Justices Wise, Bourliot, and Spain.




                                          2